DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicants’ reply to the December 7, 2021 Office Action, filed June 7, 2022, is acknowledged.  Applicants make no amendments.  Claims 7-8, 10-11, 18-21, and 24 remain withdrawn from consideration as being directed to a non-elected species.  Claims 1-6, 9, 12-17, 22-23, and 25-32 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed December7, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9, 12, 12-13, 22-23, and 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a method of determining a status of more than one gene from a formalin-fixed paraffin embedded biopsy from a subject, and determining the status of more than one gene by sequencing.  This judicial exception is not integrated into a practical application because the status of the gene(s) does not appear to provide anything beyond data.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES.
The claims provide for a method comprising the steps of: (a) obtaining a formalin-fixed paraffin embedded (FFPE) biopsy, wherein said FFPE biopsy comprises nucleic acid; and (b) determining a status of more than one gene in said nucleic acid, wherein said determining comprises de novo DNA sequencing of said nucleic acid. Thus, the instant claims are directed to a statutory category (e.g., a process).

Step 2A, Prong One — Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES.
Abstract ideas have been identified by the courts by way of example, including fundamental economic practices, certain methods of organizing human activities, an idea ‘of itself,’ and mathematical relationships/formulas. As indicated above, the claims are directed to a method of determining a status of more than one gene from a formalin-fixed paraffin embedded biopsy from a subject. The judicial exception recited in the claims is identified as the step of “determining a status of more than one gene in said nucleic acid” which encompasses “mentally” performed steps (i.e., “an abstraction”; an idea, having no particular concrete or tangible form).  Thus, the claimed invention describes a judicial exception, which corresponds to “an abstraction;” an idea, having no particular concrete or tangible form.

Step 2A, Prong Two — Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO.
The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible. However, absent are any additional elements recited in the claim beyond the judicial exceptions which integrate the exception into a practical application of the exception. The “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  The claim limitation “determining a status of more than one gene in said nucleic acid” is not indicative of integration into a practical application.  The above claim limitations are considered simply as the recitation of a “mental” process of evaluating/interpreting data/information.  There are no further/additional steps which applies either the identified judicial exceptions into a practical application.  Thus, the claims do not provide for any element/step that integrates the law of nature into a practical application.

Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO.
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to “significantly more” than the judicial exception(s) itself. The claims as a whole are analyzed to determine whether any additional element/step, or combination of additional elements/steps, in addition to the identified judicial exception is sufficient to ensure that the claim amounts to “significantly more” than the exception.  However, the additional elements, individually and in combination, do no amount to “significantly more.”  Under the Step 2B analysis, the “physical” elements/steps of “obtaining a formalin-fixed paraffin embedded (FFPE) biopsy, wherein said FFPE biopsy comprises nucleic acid... wherein said determining comprises de novo DNA sequencing of said nucleic acid” are considered to be well-understood, routine, and conventional in the art when evaluating biological samples from a patient diagnosed with cancer.  For example, Van Hoff et al. (U.S. Patent Application Publication No. 2014/0172319) disclose methods for obtaining FFPE tissue comprising nucleic acids and de novo DNA sequencing (e.g., SOLEXA) of nucleic acids (e.g., KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA) (title, abstract, paragraphs [0003], [0010], [0013]-[0014], [0018], [0024]-[0025], [0051], [0142]-[0143], [0194], [0196]-[0202], [0279]- [0281], Table 2, and claim 17).  Simply appending well-understood, routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception and/or generally linking the use of the judicial exception to a particular technological environment or field of use, are not found to be enough to qualify as “significantly more.”  The steps of “obtaining a formalin-fixed paraffin embedded (FFPE) biopsy” and “de novo DNA sequencing of said nucleic acid” in the sample by hybridization and massively parallel DNA sequencing tells a relevant audience, namely a healthcare provider (pre-existing audience) who works with patients diagnosed with cancer to de novo DNA sequence nucleic acid in the biopsy, through well-known, routine, and conventional techniques. Nothing is added by identifying the “physical” techniques to be used within the steps of “obtaining” and “determining” because those techniques were well-understood, routine, and conventional techniques that a healthcare provider would have thought of when instructed to evaluate nucleic acids within a biological sample (e.g., FFPE biopsy).  When viewed both individually and as an ordered combination, the claimed steps/elements in addition to the identified judicial exception are found insufficient to supply an inventive concept because the steps are conventional and specified at a high level of generality.  The in addition to claim limitations do not transform the abstract idea that they recite into patent-eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.”  There are no meaningful limitations in the instant claims that transforms the exception in to a patent-eligible application, such that the claims recite “significantly more” than the exception itself.
Thus, when viewed both individually and as an ordered combination, the claimed elements/steps in addition to the identified judicial exception are found insufficient to supply an inventive concept because the elements/steps are considered conventional and specified at a high level of generality. The claim limitations do not transform the abstract idea that they recite into patent-eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.”
Accordingly, the claims do not qualify as patent-eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 9, 12-14, 22-23, and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahl et al. (104(22) Proceedings of the National Academy of Sciences USA 9387-9392 (2007), and cited in the Information Disclosure Statement filed May 30, 2019) in view of Ossovskaya et al. (U.S. Patent Application Publication No. 2008/0262062, issued October 23, 2008, and filed November 14, 2007) and Solexa (Application note:  DNA sequencing (2006), and cited in the Information Disclosure Statement filed May 30, 2019), as evidenced by Lim et al. (U.S. Patent Application Publication No. 2009/0264298, published October 22, 2009 and claiming priority to U.S. Provisional Patent Application No. 61/001,977, filed November 6, 2007, and cited in the Information Disclosure Statement filed May 30, 2019).
Dahl discloses massively parallel DNA sequencing for cancer mutation discovery (title and abstract).
Regarding claims 1, 3-4, 6, 9, 22, 23, 25, and 29, Dahl discloses obtaining extracted genomic DNA from cells (e.g., colorectal cancer cell line, breast cancer cell line, and normal peripheral blood) and performing massively parallel DNA sequencing (i.e., 454 sequencing) in order to identify the absence or presence of point mutations (abstract, page 9388, column 1, first paragraph to page 9390, third paragraph, page 9391, column 1, and Figure 1).  Dahl discloses the detection of various colorectal cancer genes in the extracted genomic DNA (page 9388, column 1, first paragraph).
Regarding claims 3 and 4, Dahl discloses amplification of the obtained extracted genomic DNA. (paragraph bridging pages 9391 and9392).
While Dahl does disclose the detection of point mutations (e.g., KRAS) a samples by performing massively parallel DNA sequencing, Dahl does not specifically disclose obtaining formalin-fixed paraffin embedded biopsies.  Dahl fails to disclose or suggest the use of massively parallel sequencing that comprises reversibly terminating nucleotides, attachment of DNA to a solid surface, bridge amplification, a laser to excite a fluorophore, and the ligation of adaptors.  Dahl fails to disclose or suggest de novo/massively parallel sequencing of nucleic acids from a formalin-fixed paraffin embedded (FFPE) biopsy.
Ossovskaya discloses methods of identifying a disease (e.g., cancer) (abstract.)
Regarding claims 1, 2, 5, 22, and 23, Ossovskaya discloses obtaining formalin-fixed paraffin embedded biopsies from a subject and de novo DNA sequencing (paragraphs [0108], [0127], [0134], and [0315]).
Regarding claims 12-14 and 26-28, Solexa discloses massively parallel DNA sequencing that comprises reversibly terminating nucleotides, attachment of DNA to a solid surface, bridge amplification, a laser to excite a fluorophore, and the ligation of adaptors (pages 1-2).  Solexa discloses a massively parallel DNA sequencing technique that comprises reversibly terminating nucleotides, attachment of DNA to a solid surface, bridge amplification, a laser to excite a fluorophore, and the ligation of adaptors (pages 1-2).  As evidenced by Lim, Solexa was considered by the ordinarily skilled artisan as a massive parallel DNA sequencing methodology (paragraph [0364]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have detected mutations (e.g., KRAS) in obtained formalin-fixed paraffin embedded biopsy samples as taught and suggested by Ossovskaya and to have performed the massively parallel DNA sequencing technique as disclosed by Solexa in the method of detecting mutations (e.g., KRAS) in a sample by massively parallel DNA sequencing as taught by Dahl.  Solexa provides a person of ordinary skill in the art disclosure, suggestion and motivation to utilize the massively parallel DNA sequencing technique described based on the advantage of generating rapid, economical, and accurate DNA sequence data.  Further, Dahl and Ossovskaya are directed to the detection of cancer marker in biological samples and, thus, are drawn to the same purpose and/or outcome.  In addition, Dahl and Solexa are directed to de novo/massively parallel sequencing of DNA from biological samples and, thus, are drawn to the same purpose and/or outcome.  Accordingly, DAHL further in view of OSSOVSKAYA and SOLEXA renders the instant claims obvious. 

Claims 1-6, 9, 12-15, 22, 23, and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahl et al. (104(22) Proceedings of the National Academy of Sciences USA 9387-9392 (2007), and cited in the Information Disclosure Statement filed May 30, 2019) in view of Ossovskaya et al. (U.S. Patent Application Publication No. 2008/0262062, issued October 23, 2008, and filed November 14, 2007) and Solexa (Application note:  DNA sequencing (2006), and cited in the Information Disclosure Statement filed May 30, 2019), as evidenced by Lim et al. (U.S. Patent Application Publication No. 2009/0264298, published October 22, 2009 and claiming priority to U.S. Provisional Patent Application No. 61/001,977, filed November 6, 2007, and cited in the Information Disclosure Statement filed May 30, 2019), as applied to claims 1-6, 9, 12-14, 22-23, and 25-29 above, and further in view of White et al. (U.S. Patent Application Publication No. 2010/0069250, published March 18, 2010, claiming priority to U.S. Provisional Patent Application No. 61/089,513, filed August 16, 2008, and cited in the Information Disclosure Statement filed May 30, 2019).
Dahl, Ossovskaya, and Solexa, as evidenced by Lim, disclose and suggest a method for the detection of mutations from a formalin-fixed paraffin embedded biopsy sample, as discussed above.
Dahl, Ossovskaya, and Solexa, as evidenced by Lim fail to disclose or suggest the inclusion of digital PCR. 
White discloses digital PCR calibration for high throughput sequencing (title and abstract).
Regarding claim 15, White discloses the combination of digital PCR technique with massively parallel DNA sequencing (e.g., Solexa) reduces the sample input requirement and eliminates the distorting effects associated with pre-amplification (paragraphs [0008]-[0011], [0046]- [0049], [0052]-[0053], [0084]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined White’s digital PCR with massively parallel DNA sequencing with the method of detecting of mutations (e.g., KRAS) from a formalin-fixed paraffin embedded (FFPE) biopsy sample that comprises DNA by massively parallel sequencing comprising bridge amplification and reversibly terminating nucleotides formed from the combination of Dahl, Ossovskaya, and Solexa, as evidenced by Lim.  White provides a person of ordinary skill in the art the teaching, suggestion, and motivation for such combination by indicating that such combination reduces the sample input requirement and eliminates the distorting effects associated with pre-amplification.  Furthermore, Dahl, Solexa, and White are each directed to massively parallel DNA sequencing and, thus, are drawn to the same purpose and/or outcome.
Accordingly, DAHL further in view of OSSOVSKAYA, SOLEXA, and WHITE renders the instant claims unpatentable. Dahl et al. further in view of U.S. Patent Application Publication No. 2008/0262062, Solexa, and U.S. Patent Application Publication No. 2014/0172319

Claims 1-6, 9, 12-14, 16-17, 22, 23, and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahl et al. (104(22) Proceedings of the National Academy of Sciences USA 9387-9392 (2007), and cited in the Information Disclosure Statement filed May 30, 2019) in view of Ossovskaya et al. (U.S. Patent Application Publication No. 2008/0262062, issued October 23, 2008, and filed November 14, 2007) and Solexa (Application note:  DNA sequencing (2006), and cited in the Information Disclosure Statement filed May 30, 2019), as evidenced by Lim et al. (U.S. Patent Application Publication No. 2009/0264298, published October 22, 2009 and claiming priority to U.S. Provisional Patent Application No. 61/001,977, filed November 6, 2007, and cited in the Information Disclosure Statement filed May 30, 2019), and further in view of as applied to claims 1-6, 9, 12-14, 22, 23, and 25-29 above, and further in view of Von Hoff et al. (U.S. Patent Application Publication No. 2014/0172319, published June 19, 2014, and claiming priority at least to U.S. Provisional Patent Application No. 60/747,646, filed May 18, 2006).
Dahl, Ossovskaya, and Solexa, as evidenced by Lim, disclose and suggest a method for the detection of mutations from a formalin-fixed paraffin embedded biopsy sample, as discussed above.
Dahl, Ossovskaya, and Solexa, as evidenced by Lim, fail to disclose or suggest the detection of mutations (e.g., KRAS) including KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA.    
Von Hoff discloses methods of molecular profiling of diseases, such as cancer (title and abstract).
Regarding claim 16 and 17, Von Hoff discloses methods comprising obtaining FFPE biopsy which comprise nucleic acids and de novo DNA sequencing (e.g., SOLEXA) of the nucleic acids including KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA (title, abstract paragraphs [0003], [0010], [0013]-[0014], [0018], [0024]-[0025], [0143], [0194], [0196]-[0202], [0279]-[0281], Table 2 and claim 17).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have determined the status of KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA as disclosed in Von Hoff in the method of detecting of mutations (e.g., KRAS) from a formalin-fixed paraffin embedded (FFPE) biopsy sample that comprises DNA by massively parallel sequencing comprising bridge amplification and reversibly terminating nucleotides formed from the combination of Dahl, Ossovskaya, and Solexa, as evidenced by Lim.  Dahl, Ossovskaya, and Solexa, as evidenced by Lim provide a person of ordinary skill in the art teaching, suggestion, and motivation for the combination with coding sequences of cancer-related genes and Von Hoff provides a person of ordinary skill in the art the motivation for the determination of various nucleic acids, including KIT, BRAF, Hsp90AA1, EGFR, ERBB2, ESR1, KRAS, and PIK3CA) in cancer diagnostic methods by identifying these nucleic acids as being involved in cancer. Further, Dahl, Ossovskaya, and Van Hoff are directed to the detection of cancer marker in biological samples and, thus, are drawn to the same purpose and/or outcome.  In addition, Dahl, Solexa, as evidenced by Lim, and Van Hoff are directed to de novo/massively parallel sequencing of DNA from biological samples and, thus, are drawn to the same purpose and/or outcome.
Accordingly, the combination of Dahl, Ossovskaya, Solexa, as evidenced by Lim, and Van Hoff renders the instant claims unpatentable.

Claims 1-6, 9, 12-14, 22, 23, and 25-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahl et al. (104(22) Proceedings of the National Academy of Sciences USA 9387-9392 (2007), and cited in the Information Disclosure Statement filed May 30, 2019) in view of Ossovskaya et al. (U.S. Patent Application Publication No. 2008/0262062, issued October 23, 2008, and filed November 14, 2007) and Solexa (Application note:  DNA sequencing (2006), and cited in the Information Disclosure Statement filed May 30, 2019), as evidenced by Lim et al. (U.S. Patent Application Publication No. 2009/0264298, published October 22, 2009 and claiming priority to U.S. Provisional Patent Application No. 61/001,977, filed November 6, 2007, and cited in the Information Disclosure Statement filed May 30, 2019), and further in view of as applied to claims 1-6, 9, 12-14, 22, 23, and 25-29 above, and further in view of Stephan et al. (U.S. Patent Application Publication No. 2008/0131887, issued June 5, 2008, filed July 23, 2007, and cited in the Information Disclosure Statement filed May 30, 2019).


Dahl, Ossovskaya, and Solexa, as evidenced by Lim, disclose and suggest a method for the detection of mutations from a formalin-fixed paraffin embedded biopsy sample, as discussed above.
Dahl, Ossovskaya, and Solexa, as evidenced by Lim, fail to disclose or suggest sending the sample by mail or delivery service and performance of the method in a Clinical Laboratory Improvement Amendment (CLIA) certified laboratory. 
Stephan discloses methods for assessing an individual’s genomic profile (e.g., single nucleotide polymorphisms) and provides for the detection of variations in genes (e.g., KRAS) (abstract, paragraphs [0002], [0020], [0132], Table 1, and Figure 1).  Stephan discloses that such practices contribute to revenue streams (paragraphs [0100]-[0127]).
Regarding claim 30, Stephan discloses obtaining a subject’s sample though a mail/delivery service (paragraphs [0050] and [0129]).
Regarding claim 31, Stephan discloses obtaining additional samples after obtaining an initial sample from a subject (paragraph [0122]).
Regarding claim 32, Stephan discloses sample analysis performed in a Clinical Laboratory Improvement Amendment (CLIA) certified laboratory (paragraphs [0105] and[0129]).
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have performed the method of detecting of mutations (e.g., KRAS) from formalin-fixed paraffin embedded biopsy sample that comprises DNA by massively parallel sequencing comprising bridge amplification and reversibly terminating nucleotides formed as disclosed by Dahl, Ossovskaya, and Solexa, by obtaining a subject’s sample though a mail/delivery service, obtainment of additional samples for analysis, and performing the method in a Clinical Laboratory Improvement Amendment (CLIA) certified laboratory, as disclosed by Stephan.  Stephan provides one of ordinary skill in the art teaching, suggestion, and motivation by describing business related aspects that contribute to the revenue stream in assessing an individual’s genomic profile and, therefore, would apply these obtainment and performance elements/steps in order to increase revenue stream.  Furthermore, Dahl, Ossovskaya, Solexa, as evidenced by Lim, and Stephan are each directed to genetic analysis of cancer related markers, such as those related to colon cancer (e.g., KRAS) and, thus, are drawn to the same purpose and/or outcome.
Accordingly, Dahl, Ossovskaya, Solexa, as evidenced by Lim, and Stephan are deemed to render the instant claims unpatentable.

Response to Amendments and Arguments
	Regarding the rejection under 35 U.S.C. § 101, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
	Applicants assert that de novo sequencing of FFPE samples was not routine or conventional because the sequencing was not a “de novo” sequencing technique.  Applicants further assert that recovery of nucleic acid FFPE samples is challenging because formaldehyde crosslinks DNA and restrict genetic techniques due to the quality of the DNA or RNA. 
	To begin, Van Hoff does disclose de novo sequencing by Sanger (BigDye Terminator) sequencing.  Applicants’ assertion that this is not de novo sequencing is misleading.  Applicants list a wide variety of “de novo” sequencing techniques in the instant specification.  In fact, “de novo” sequencing is listed as a single type of sequencing.  Applicants provide no evidence that Van Hoff’s Sanger sequencing is not considered to be de novo sequencing.  Thus, in the absence of evidence to the contrary, Van Hoff’s Sanger sequencing is considered to be de novo sequencing.
	Regarding Applicants’ assertions relating to FFPE nucleic acid sequencing, it is noted that Schweiger (cited in the Information Disclosure Statement filed May 30, 2019), while noting difficulty, does indeed extract DNA from FFPE samples, as well as sequencing the extracted DNA (see the abstract, paragraph bridging pages 5 and 6, and Materials and Methods).  In addition, Lips et al. (65 Cancer Research 10188-10191 (2005)) disclose extraction of DNA from FFPE samples in order to detect single nucleotide polymorphisms (SNPs) in cancer (abstract).  This reference shows that nucleic acids can be extracted from FFPE samples, cleaned up, and sequenced to validate the SNPs (see pages 10188-10189).  Therefore, even if, as disclosed by Schweiger, extraction of DNA of sufficient quality to sequence is difficult, it can be done.  Therefore, as disclosed by Van Hoff and supported by Schweiger and Lips, the physical techniques recited by the claims are deemed to be routine and conventional in the art.  For all these reasons, and those listed above, this rejection is maintained.

	Regarding the rejections under 35 U.S.C. § 103(a), Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
	Applicants assert that the cited prior art references do not teach or suggest each limitation of the pending claims.  In particular, Applicants assert that Ossovskaya does not perform de novo sequencing reactions on FFPE samples.
	To begin, it appears that Applicants are attacking the cited prior art references individually.  However, one cannot show nonobviousness by attaching references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is the combination of the prior art references that, when taken together, disclose and suggest the claimed invention.  Regarding Ossovskaya, the isolation of nucleic acids from FFPE samples is disclosed at paragraphs [0108] and sequencing nucleic acids (see paragraphs [0106] and [018}).  Thus, Ossovskaya is deemed to have both disclosed and suggested extraction/isolation of nucleic acids from FFPE samples and sequencing the extracted nucleic acid.  Further, Applicants merely state that the additionally cited prior art references do not remedy any alleged deficiency of Ossovskaya.  It is noted that Dahl is the primary reference of the rejection, which discloses isolation of nucleic acids and sequencing thereof.  Ossovskaya discloses isolation of nucleic acids from FFPE samples, as does Van Hoff.  Solexa discloses a method of massively parallel sequencing.  Thus, the three cited references would lead one of ordinary skill in the art directly to the claimed invention.  As discussed above, Applicants have not provided any objective, factually supported evidence contrary to the combination of cited prior art references.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  The additionally cited prior art references (White, Van Hoff, and Stephan) provide additional disclosure of the claimed limitation.  And each of the cited prior art references are directed to the same subject matter as the instant claims.  
For all these reasons, and those discussed above, the combination of Dahl in view of Ossovskaya and Solexa, as evidenced by Lim (with or without White Van Hoff, and Stephan), taken as a whole, is deemed to render the instant invention obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636